Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 1, Ricketts et al. (US 10328443) is the closest prior art of record regard to the instant invention of claim 1. However, Ricketts does not teach: “wherein the wicking element is configured to be selectively bulk heated to thermally rupture a portion of the shells of the plurality of encapsulated particles to release the liquid vaporizable material therefrom”. The above noted structure in combination with other recitations within the claims is not shown by a single prior art document and the examiner knows of no reasonable rational to combine the prior art of record such that the claimed invention would have been obvious at prior to the filing of this application.
Claims 2-3; 5-6; 8-11; and 20-21 are dependent on claim 1 and are therefore allowable.
With regard to claim 12, Ricketts et al. (US 10328443) is the closest prior art of record regard to the instant invention of claim 12. However, Ricketts does not teach: “wherein the wicking element is configured to be selectively bulk heated to cause a portion of the plurality of particles to be substantially melted to form a liquid vaporizable material”. The above noted structure in combination with other recitations within the claims is not shown by a single prior art document and the examiner knows of no reasonable rational to combine the prior art of record such that the claimed invention would have been obvious at prior to the filing of this application.
Claims 13-16 are dependent on claim 12 and are therefore allowable.
With regard to claim 17, Ricketts et al. (US 10328443) is the closest prior art of record regard to the instant invention of claim 17. However, Ricketts does not teach: “wherein the wicking element is configured to be selectively bulk heated to thermally rupture a portion of the shells of the plurality of encapsulated particles to release the liquid vaporizable material therefrom”. The above noted structure in combination with other recitations within the claims is not shown by a single prior art document and the examiner knows of no reasonable rational to combine the prior art of record such that the claimed invention would have been obvious at prior to the filing of this application.
Claims 20; 23-24 are dependent on claim 17 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831